DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 11/30/2020.
Claims 1 and 2 are amended.
Claims 1-14 are pending.

Election/Restrictions
Claims 7-10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/24/2020.
Claims 1-6 and 11-14 are under examination.

Priority
The examiner acknowledges this application as a 371 of PCT/CN2016/107127 filed 11/24/2016; and which claims benefit of CN 2015109326237 filed 12/14/2015.

Response to Arguments
Withdrawn Rejections
Claim Rejections - 35 USC § 112
The rejection of Claims 1-6 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to the rejection claims 1-6 and 11-14 under 35 U.S.C. 103 over LIU (CN 102688200 A, 09-2012, using Eng. Trans (machine) in view of Miele et al. (“Albumin-bound formulation of paclitaxel (ABRAXANE ABI-007) in the treatment of breast cancer,” International Journal of Nanomedicine, 2009:4 99-105), applicant argues:
On pages 7 of 13 and 8 and 13, that the ordinary skilled artisan at the effective date of the invention would not be motivated to add further albumin that is not conjugated to hyaluronic acid because 
albumin as a carrier is unstable in the body and that as a carrier it plays only a role in the solubility of anticarcinogen and cannot play the effect of targeting of carrier in the body,” 
that the nanoparticle drug accumulates in tissues such as liver, spleen and lungs because of the size of the size of paclitaxel/albumin nanometer drug, which is 100 to 150 nm and as such limits the curative effect of to the tumor at other position, 
that the paclitaxel dissociates in the body and binds to the albumin in the body because the paclitaxel/albumin complex is not stabilized, 
that the stability of the complex lasts only several hours to one day with the complex formed by anticarcinogen and albumin slowly dissociating (citing paragraph bridging pages 2 and 3 of the translation of LIU).   In essence, 
Response: LIU does not teach away from the invention.   With respect to (i), LIU is directed to using albumin-hyaluronic acid conjugate as stable carrier for targeted delivery of anticancer drugs and does not exclude the presence of unconjugated albumin.   With respect to (ii), while LIU teaches that paclitaxel/albumin nanometer drug, having sizes of 100 to 150 nm accumulate in tissues such as liver, spleen and lungs, the invention of LIU is not directed to paclitaxel/albumin or anticancer/albumin nanoparticle drug.   Rather, LIU is directed to albumin/hyaluronic conjugate as a targeting carrier.   LIU does not also state that its particles have sizes of 100 to 150 nm and that these accumulate in tissues.   With respect to (iii), the particle of LIU is not paclitaxel/albumin complex.   With respect to (iv), the particle of LIU is not paclitaxel/albumin complex and LIU does not say that its particles lasts only several hours to one day.   LIU’s reference to particles lasting few hours to one day is described with respect to the prior art anti-cancer drug delivery system.  Therefore, LIU does not teach against the instant composition.      
Applicant further argues that the claimed invention provides unexpected results that is sufficient to establish that the instant invention is unobvious over LIU.   That “Contrary to the expectation as taught by Liu, the targeting effect, the curative effect and the stability increase by using albumin that is not conjugated to hyaluronic acid and the hyaluronic acid-albumin conjugate.   In particular, the subject invention has following advantages” namely:
The particle size distribution of the instant formulation is even and the majority is smaller than 220 nm and that the particle size is not increased after the m.
Most particles of the instant nano-formulation are smaller than 220 nm.
The nano-formulation of the instant invention has good stability in the solution after it has been re-dissolved.   (Citing page 9, lines 7 to page 10, line 2 of the instant specification, embodiments 1 to 12, references 1 and 2 in Tables 1-3 and Figs. 3 and 4 of the instant application).  Pages 7 of 13 to 12 of 13 looks at particle size.
Response: The subject (v) and (vi) above are the same, that is, particles having sizes of less than 220 nm.   LIU does not teach that particle sizes are increased after re-dissolution, LIU does not also teach that after the formulation is filtered by Millipore filer of 0.22 
Therefore, the arguments are not persuasive.   The unexpected results appear to be centered on particle sizes of less than 220 nm, which as per table 2 of the instant specification, the particle sizes of references 1 and 2 are less than 220 nm.


Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 11-14 remain rejected under 35 U.S.C. 103 as being unpatentable over LIU (CN 102688200 A, 09-2012, using Eng. Trans (machine) in view of Miele et al. (“Albumin-bound formulation of paclitaxel (ABRAXANE ABI-007) in the treatment of breast cancer,” International Journal of Nanomedicine, 2009:4 99-105).
LIU discloses nanopreparation (see the whole translated document).   The nanopreparation comprises anti-cancer targeting drug that is paclitaxel, docetaxel, and camptothecin (see the whole translation and with emphasis on claim 5, first full paragraph on page 4 of 12 of translated document).   Paclitaxel, docetaxel, and camptothecin meet the limitation of hydrophobic anti-tumor drug of claims 1, 5 and 13. 
The nanopreparation contains hyaluronic-albumin conjugate (see the whole document) with emphasis on at least page 3 of 12 of the translation) with the hyaluronic acid /albumin (human) complex meeting the limitation of carrier of claim 1.   Molecular weight of the hyaluronic 3000-1.8 x 106 or 5000-2.0 x 105.   Da and present at 24-40%, 32-38% (see at least page 3 of 12 of the translation) and this molecular weight overlaps the claimed molecular weight in claims 3 and 11 and the disclosed range allows for the claimed range of 3-60 kDa rendering claims 3 and 11 prima facie obvious.   The albumin in LIU is human meeting the limitation of claims 4 and 12.   
Human albumin is present at 43-60% or 45-50% and the hyaluronic acid is and 24-40% or 32-38% ((see at least page 3 of 12 of the translation).   The anticancer drug is at 1.5 to 7.5 or 4.5% (see at least page 3 of 12 of the translation).   43-60% albumin anticipates the claimed range in claim 1 and overlaps the claimed range in claim 2 
The recitation in claim 1 that the hyaluronic acid-albumin conjugate is prepared by … is the process of making the conjugate and does not limit the nanoformulation.   However, LIU teaches the preparation of the conjugate (see at least page 3 of 12 of the translation).   In one embodiment, the composition comprised 45-50% albumin, 32-38% hyaluronic acid and 4.5% anti-cancer drug and ratio of anticancer drug to carrier would be 1:17 to 1:19 and this ratio anticipates the claimed ratios in claims 1 and 2.        
The formulation of LIU further contains stabilizing agent at 3.5-15 % ((see at least the abstract and page 3 of 12 of the translation and claims 1, 2 and 4).    The stabilizing agent is one or more of d-alpha-tocopherol succinic acid macrogol ester (TPGS), PEO-PPO-PEO block copolymer and PVP (claim 4, at least page 3 of 12 of the translation) with the PEO-PPO-PEO block copolymer meeting the limitation of claims 6 and 14 and a stabilizer amount of 5.7% (see at least page 3 of 12 of the translation and claim 2).    
Thus LIU teaches all the elements of claims 1-6 and 11-14.   The difference between LIU and claim 1 is that the composition of LIU is silent as to the presence of albumin that is not conjugated to hyaluronic acid.
It is known in the art that albumin is a natural carrier of endogeneous hydrophobic molecule and as such it is an attractive (page 101, left column, 5th paragraph and paragraph bridging left and right columns of page 101, of Miele).   Therefore, one having ordinary skill in the art at the effective date of the invention would have been motivated to further add albumin to enhance the delivery of the anti-cancer agent
Therefore, Liu in view of Miele renders claims 1-6 and 11-14 prima facie obvious.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613